Citation Nr: 9922133	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1. Entitlement to service connection for hepatitis.

2. Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which denied the veteran entitlement to 
service connection for hepatitis and nonservice-connected 
pension benefits.  

In March 1999, the veteran appeared and offered testimony at 
a personal hearing on appeal before the undersigned member of 
the Board at the RO.  Testimony elicited at this hearing 
included the veteran's expression of disagreement with a July 
1998 rating decision by the RO denying him entitlement to 
service connection for a nervous condition, a stomach 
condition, and a skin condition, claimed as a result of 
exposure to herbicides.  These issues will be further 
addressed in the remand section below.  A transcript of the 
veteran's hearing testimony has been incorporated into his 
claims file.  


REMAND

During the veteran's hearing before the undersigned in March 
1999, he testified to the effect that he had been denied 
Social Security Administration (SSA) disability benefits and 
was soon to appear before an Administrative Law Judge 
pursuant to his appeal of that denial.  (Transcript (T.) 15).  
The medical records offered in support of his claim, and any 
decision made, are relevant to the question of employability.  
In addition, he testified to the effect that he had been 
diagnosed with active hepatitis and had received treatment 
for this and other disabilities for the previous two years at 
the VA Medical Center, Albany.  (T. 6, 17).  The latest 
records on file from that source describe an examination in 
August 1996.  Subsequent records should be obtained.

The veteran's testimony, reduced to writing, constitutes a 
notice of disagreement with respect to the July 1998 rating 
decision denying service connection for a nervous condition, 
a stomach condition, and a skin condition, claimed as a 
result of exposure to herbicides.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that in 
such cases the correct procedure is for the Board to remand, 
not refer, the issues to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

For these reasons, the case is remanded to the RO for the 
following actions:

1.  All in- and out- patient records 
subsequent to August 1996 should be 
obtained from the VA Medical Center, 
Albany.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should issue a statement of 
the case with respect to the denial of 
service connection for a nervous 
condition, a stomach condition, and a 
skin condition, claimed as a result of 
exposure to herbicides.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits 


Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1997) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




